648 S.E.2d 849 (2007)
STATE
v.
Terraine Sanchez BYERS.
No. 69P06-2.
Supreme Court of North Carolina.
June 27, 2007.
Terraine S. Byers, pro se.
David Roy Blackwell, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th day of May 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Mecklenburg County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th day of June 2007."